UN|TED STATES DlSTR|CT COURT
M|DDLE DlSTR|CT OF LOU|S|ANA

PR|NCESS SHERROD
C|VIL ACT|ON
VERSUS
18-746-SDD-EWD
WALLACE, RUSl-l, SCHM|DT, |NC., ET AL.
RULING

The Court has carefully considered the ,*:’eti'tion,1 the i'l/lot,"on,2 the record, the law
applicable to this action, the Oppositfon3 and Reply," and the Report and
Recommendation5 of United States Nlagistrate Judge Erin Wi|der-Doomes dated
February 25, 2019.

The Court hereby approves the Repon‘ and Recommeno‘ation of the Magistrate
Judge and adopts it as the Court’s opinion herein.

ACCORD|NGLY, P|aintiff's Motion to Remano' is hereby GRANTED, equitably
REMAND|NG this matter to the Nineteenth Judicial District Court for the Parish of East
Baton Rouge, State of Louisiana, pursuant to 28 U.S.C. § 1452(b), and the Court hereby
ABSTA|NS from presiding over this matter, pursuant to 28 U.S.C. §1334(0)(1).

lT lS FURTHER ORDERED that P|aintiff‘s request for costs and attorney's fees
under 28 U.S.C. §'1447(0) is hereby DEN|ED_

Baton Rouge, Louisiana the Ag/day of Maroh 2019.

M%WK,CH|EFW DlSTR|CT JUDGE

MlDDLE DlSTRlCT OF LOU|S|ANA

 

 

1 Rec. Doc. ‘|-2_
2 Rec. Doc. 4_

3 Rec_ Doo. 11.
4 Rec, Doc` 15.
5 Rec. Doc. 16.

